NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 




                 United States Court of Appeals 
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                               Submitted February 10, 2015* 
                                 Decided April 28, 2015 
                                              
                                          Before 
 
                        FRANK H. EASTERBROOK, Circuit Judge
                         
                        KENNETH F. RIPPLE, Circuit Judge 
                         
                        ANN CLAIRE WILLIAMS, Circuit Judge 
 
No. 13‐2093 
 
PAUL OLSSON,                                      Appeal from the United States District 
      Plaintiff‐Appellant,                        Court for the Northern District of Illinois, 
                                                  Eastern Division. 
      v.                                           
                                                  No. 12 C 03057 
LISA MADIGAN, et al.,                              
      Defendants‐Appellees.                       John J. Tharp, Jr., 
                                                  Judge. 
 
                                         O R D E R 

       This is the latest in a string of suits Paul Olsson has brought after he was 
criminally prosecuted in Illinois. The district court dismissed this action for lack of 
subject‐matter jurisdiction. It reasoned that Olsson’s claims under 42 U.S.C. § 1983 seek 
review of a state court’s civil judgment in violation of the Rooker‐Feldman doctrine. 
See D.C. Court of Appeals v. Feldman, 460 U.S. 462, 482 (1983); Rooker v. Fid. Trust Co., 263 
                                                 
            * After examining the briefs and record, we have concluded that oral argument is 

unnecessary. Thus the appeal is submitted on the briefs and record. See FED. R. APP. P. 
34(a)(2)(C). 
No. 13‐2093                                                                            Page 2 
 
U.S. 413, 416 (1923). Because that reasoning is correct, we affirm the district court’s 
judgment.  
         
        For purposes of this appeal, we accept as true the allegations in Olsson’s federal 
complaint and its attachments. See Hemi Grp., LLC v. City of New York, 559 U.S. 1, 5 
(2010); Segal v. Geisha NYC LLC, 517 F.3d 501, 504–05 (7th Cir. 2008). Olsson was charged 
in 2005 in the Circuit Court of Lake County with criminal sexual assault. After the court 
found him unfit to stand trial, he was committed for treatment at a mental health center. 
While the criminal proceedings remained ongoing, Olsson sued 17 defendants—
including several state judges and a court reporter—in federal court, alleging that they 
conspired to violate his civil rights in the criminal case. The district court dismissed 
some of the claims with prejudice and, citing Younger v. Harris, 401 U.S. 37 (1971) and 
Heck v. Humphrey, 512 U.S. 477 (1994), dismissed the remaining ones without prejudice, 
allowing them to be reinstated after the criminal proceedings had ended. We affirmed 
the district court’s judgment. See Olsson v. OʹMalley, 352 F. App’x 92, 93 (7th Cir. 2009). 
Olsson moved to reinstate the federal suit two years after our decision. He submitted a 
document entitled “Federal Lien” that purported to encumber $10 billion of the 
defendants’ property. The district court denied reinstatement because the state‐court 
proceedings were still pending.  
         
        Unhappy with that ruling, Olsson attempted to record his “lien,” prompting a 
state‐court civil suit against him. He had filed with the Lake County Recorder of Deeds 
a document, entitled “Lis Pendens & Notice of Federal Lien,” that refers to the federal 
suit and purports to encumber the Lake County Courthouse in Waukegan, Illinois. The 
State of Illinois responded by suing Olsson in the Circuit Court of Lake County, seeking 
to invalidate his purported lien. Although the state served Olsson with process, he 
failed to appear or answer the complaint, so the state obtained a default judgment 
against him in April 2012. The court declared his lien void and permanently enjoined 
him from filing liens without advance judicial approval. Olsson did not appeal.  
         
        During the 30 days that Olsson could have appealed, see ILL. SUP. CT. R. 303(a)(1), 
he instead brought this federal action, which the district court dismissed for lack of 
jurisdiction. He sued the Attorney General of Illinois and three public servants involved 
in the state‐court lien litigation: the Lake County judge who entered the default 
judgment; the assistant attorney general who prosecuted the action; and the assistant 
state’s attorney who represented his co‐defendant, the Lake County Recorder of Deeds. 
In his complaint, Olsson asserts that the defendants violated his right to due process by 
suing him to invalidate his lien. He seeks damages, rescission of the state court’s 
No. 13‐2093                                                                               Page 3 
 
judgment, and recognition of a right to record his lien. The district court accepted the 
defendants’ principal contention that Olsson’s suit is an improper collateral attack on 
the state court’s decision. See Feldman, 460 U.S. at 476; Rooker, 263 U.S. at 416.  
         
        Olsson sought reconsideration, arguing that the Rooker‐Feldman doctrine does not 
apply for two related reasons. First, he suffered an injury independent of the state 
court’s judgment: He was sued despite having been found unfit to stand trial in the 
criminal case. Second, he lacked a “reasonable opportunity” to litigate in state court 
because of his unfitness to stand trial. The district court rejected both arguments. 
         
        On appeal Olsson challenges the district court’s application of Rooker‐Feldman. 
The doctrine holds that federal district courts have no jurisdiction over “cases brought 
by state‐court losers complaining of injuries caused by state‐court judgments rendered 
before the district court proceedings commenced and inviting district court review and 
rejection of those judgments.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 
284 (2005). Olsson repeats his two reasons for contending that Rooker‐Feldman does not 
apply here. First, he maintains that he is complaining about an injury independent of 
the state court’s judgment: the burden of opposing the state suit despite his “defense” 
that he is unfit to be tried criminally. At bottom, Olsson complains that he was injured 
by the need to litigate when he was unfit to do so. However, we recently held in Harold 
v. Steel, 773 F.3d 884, 886 (7th Cir. 2014), that “[t]he need to litigate was not a loss 
independent of the state court’s decision” for purposes of the Rooker‐Feldman doctrine. 
         
        Olsson also argues that he lacked a “reasonable opportunity” to litigate in state 
court because of his unfitness. After Exxon Mobil limited the reach of Rooker‐Feldman, we 
questioned the continuing vitality of, or need for, the reasonable‐opportunity exception 
to the doctrine. See Kelley v. Med‐1 Solutions, LLC, 548 F.3d 600, 607 (7th Cir. 2008). But in 
any case the exception is inapplicable to cases like this one “in which the plaintiff 
complains of an injury that cannot be separated from the state court judgment.” Id. 
         
        We have considered whether Rooker‐Feldman does not apply to Olsson’s suit 
because he filed it before the time to appeal the state judgment had expired. 
“Rooker‐Feldman does not apply to parallel state and federal litigation.” Lance v. Dennis, 
546 U.S. 459, 464 (2006); see Exxon Mobil, 544 U.S. at 292. Thus the doctrine “does not bar 
the claims of federal‐court plaintiffs who . . . file a federal suit when a state‐court appeal 
is pending.” Parker v. Lyons, 757 F.3d 701, 705–06 (7th Cir. 2014). But no state‐court 
appeal was pending when, or after, Olsson filed this federal action, so this case does not 
involve parallel state and federal litigation.  
No. 13‐2093                                                                 Page 4 
 
      We have reviewed Olsson’s remaining arguments and conclude that they are 
without merit. Accordingly, we AFFIRM the judgment.